DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arool Emmanuel et al. (US 10,382,075 B1).
 Regarding claim 16, Arool Emmanuel disclose, a wireless communication device (106), comprising: a first radio (102(1)), configured to communicate according to a first radio access technology (RAT) (110) (fig. 1); a second radio (102(2)), configured to communicate according to a second RAT (116)(fig. 1); at least one processor configured to cause the wireless 
Regarding claim 18, Arool Emmanuel discloses wherein determining that communications according to the first RAT fail to meet predetermined performance criteria comprises at least one of: determining that a data rate of the communications according to the first RAT fails to meet a first performance threshold; or determining that a latency metric of the communications according to the first RAT meets a second performance threshold (col. 2, line 53-col. 3, line 38; col. 9, lines 19-47; col. 10, lines 25-67; col. 11, lines 1-24; col. 12, lines 8-22; and so on).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 17, 21-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Arool Emmanuel in view of Badic et al. (US 2021/0120555 A1).
Regarding claim 10 and 21, Arool Emmanuel discloses a method of operating and an apparatus comprised in a wireless communication device using a first radio access technology (RAT) and a second RAT (fig. 1), the method comprising: by the wireless communication device (106) (fig. 1): wherein the first radio (102(1)) is configured to perform communications according to the first RAT and the second radio (102(2)) is configured to perform communications according to the second RAT (figs. 1-2); determining that communications according to the first RAT fail to meet predetermined performance criteria (figs. 2-5; col. 10, lines 25-53; col. 5, line 40-col. 6, line 7; and etc.); determining that one or more metrics indicate that communications according to the second RAT are contributing to the failure of the communications according to the first RAT to meet the predetermined performance criteria (figs. 2-5; col. 5, line 40-col. 6, line 27; col. 10, lines 25-53; col. 11, lines 1-24; col. 6, lines 38-54; col. 9, lines 48-67; and etc.); and in response to determining that the one or more metrics indicate that communications according to the second RAT are contributing to the failure of the communications according to the first RAT to meet predetermined performance criteria, preventing communications according to the second RAT during one or more periods of time (figs. 2-5; col. 3, line 54-col. 4, line 10; col. 8, lines 23-37; col. 9, lines 38-47; col. 11, lines 25-62; col. 10, line 44-col. 11, line 7; and etc.).
Arool Emmanuel doesn’t explicitly disclose determining that a first radio of the wireless communication device and a second radio of the wireless communication device  are each configured to perform communications via a shared antenna of the wireless communication 
Badic teaches determining that a first radio of the wireless communication device and a second radio of the wireless communication device  are each configured to perform communications via a shared antenna of the wireless communication device, and wherein only one of the first radio or the second radio may perform communications via the shared antenna at one time (paragraph [0184]-[0186]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use determining that a first radio of the wireless communication device and a second radio of the wireless communication device  are each configured to perform communications via a shared antenna of the wireless communication device, and wherein only one of the first radio or the second radio may perform communications via the shared antenna at one time as taught by Badic into Arool Emmanuel in order to reduce interference and/or collision.
Regarding claim 11 and 22, as applied above, the modified communication of Arool Emmanuel discloses wherein preventing the communications according to the second RAT for one or more periods of time. However, the modified communication of Arool Emmanuel doesn’t disclose the periods of time comprises implementing a plurality of remediation periods, during which communications according to the second RAT are prevented, wherein a remediation period is followed by a UWB maintenance period, during which communications according to the second RAT are allowed.
Badic teaches the periods of time comprises implementing a plurality of remediation periods, during which communications according to the second RAT are prevented, wherein a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the periods of time comprises implementing a plurality of remediation periods, during which communications according to the second RAT are prevented, wherein a remediation period is followed by a UWB maintenance period, during which communications according to the second RAT are allowed as taught by Badic into Arool Emmanuel in order to reduce interference and/or collision.
Regarding claim 12 and 23, Arool Emmanuel discloses wherein determining that communications according to the first RAT fail to meet predetermined performance criteria comprises at least one of: determining that a data rate of the communications according to the first RAT fails to meet a first performance threshold; or determining that a latency metric of the communications according to the first RAT meets a second performance threshold (col. 2, line 53-col. 3, line 38; col. 9, lines 19-47; col. 10, lines 25-67; col. 11, lines 1-24; col. 12, lines 8-22; and so on).
Regarding claim 17, as applied above, the modified communication of Arool Emmanuel discloses wherein preventing the communications according to the second RAT for one or more periods of time. However, the modified communication of Arool Emmanuel doesn’t disclose the one or more periods of time comprises implementing a plurality of block periods, during which communications according to the second RAT are prevented, wherein a block period is followed by a grant period, during which communications according to the second RAT are allowed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the one or more periods of time comprises implementing a plurality of block periods, during which communications according to the second RAT are prevented, wherein a block period is followed by a grant period, during which communications according to the second RAT are allowed as taught by Badic into Arool Emmanuel in order to reduce interference and/or collision.
Regarding claim 27, Arool Emmanuel discloses wherein preventing communications according to the second RAT. However, Arool Emmanuel doesn’t disclose during one or more periods of time comprises alternating between periods during which communications according to the second RAT may be performed via the shared antenna and during which communications according to the second RAT may not be performed via the shared antenna.
Badic teaches during one or more periods of time comprises alternating between periods during which communications according to the second RAT may be performed via the shared antenna and during which communications according to the second RAT may not be performed via the shared antenna (paragraph [0184]-[0186]; [0075]; [0154]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use during one or more periods of time comprises alternating between periods during which communications according to the second RAT may be 
Regarding claim 28, Arool Emmanuel discloses wherein the processor is further configured to execute the software instructions to: in response to determining that the one or more metrics do not indicate that communications according to the second RAT are contributing to the failure of the communications according to the first RAT to meet the predetermined performance criteria, prioritize one or more communications according to the first RAT over one or more communications according to the second RAT (figs. 3-5; col. 9, lines 54-68; col. 11, lines 4-62; col. 12, line 44-col. 13, line 29; and etc.).  
Regarding claim 29, Arool Emmanuel discloses wherein prioritizing one or more communications according to the first RAT comprises allowing communications according to the first RAT to interrupt communications according to the second RAT (figs. 3-5; col. 2, lines 6-40; col. 5, line 40-col. 6,line 7; col. 9, lines 54-68; col. 11, lines 4-62; col. 12, line 44-col. 13, line 29; and etc.).
Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arool Emmanuel in view of Badic, and further in view of Valliappan et al. (US 2017/0086251 A1).
Regarding claim 13 and 24, as allied above, Arool Emmanuel discloses wherein determining that one or more metrics indicate that communications according to the second RAT are contributing to the failure of the communications according to the first RAT to meet predetermined performance criteria. However, Arool Emmanuel doesn’t disclose comprises: determining that a duty cycle of the communications according to the second RAT meets a third 
Valliappan comprises: determining that a duty cycle of the communications according to the second RAT meets a third performance threshold; and determining that a signal quality metric of the communications according to the first RAT meets a fourth performance threshold (paragraph [0046]; [0054]; [0103]-[0104]; [0109]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprises: determining that a duty cycle of the communications according to the second RAT meets a third performance threshold; and determining that a signal quality metric of the communications according to the first RAT meets a fourth performance threshold as taught by Valliappan into Arool Emmanuel in order to improve resource utilization.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arool Emmanuel in view of Valliappan.
Regarding claim 19, as allied above, Arool Emmanuel discloses wherein determining that one or more metrics indicate that communications according to the second RAT are contributing to the failure of the communications according to the first RAT to meet predetermined performance criteria. However, Arool Emmanuel doesn’t disclose comprises: determining that a duty cycle of the communications according to the second RAT meets a third performance threshold; and determining that a signal quality metric of the communications according to the first RAT meets a fourth performance threshold.
Valliappan comprises: determining that a duty cycle of the communications according to the second RAT meets a third performance threshold; and determining that a signal quality 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprises: determining that a duty cycle of the communications according to the second RAT meets a third performance threshold; and determining that a signal quality metric of the communications according to the first RAT meets a fourth performance threshold as taught by Valliappan into Arool Emmanuel in order to improve resource utilization.
Allowable Subject Matter
Claims 14-15, 20 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIBROM T HAILU/Primary Examiner, Art Unit 2461